Citation Nr: 0110705	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  95-12 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	National Veterans Legal 
Services Program, Inc.


WITNESSES AT HEARINGS ON APPEAL

Veteran
Veteran's son



ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active military service from November 1963 to 
November 1965.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1995 rating 
decision, in which the Department of Veterans Affairs (VA) 
Regional Office in San Juan, the Commonwealth of Puerto Rico 
(RO), effectuated the Board's May 1994 decision by granting 
the veteran service connection and assigning him a 10 percent 
evaluation for PTSD, effective from June 5, 1989.  In a July 
1997 rating decision, the RO increased the evaluation 
assigned the veteran's PTSD to 30 percent, effective from 
June 5, 1989.

In a written statement dated January 2001, the veteran's 
representative is raising claims of entitlement to service 
connection for dysthymic disorder and entitlement to a total 
disability evaluation based on individual unemployability.  
This matter is referred to the RO for appropriate action.


REMAND

The veteran and his representative claim that the 30 percent 
evaluation assigned the veteran's PTSD should be increased to 
100 percent.  Additional development by the RO is necessary 
before deciding the merits of the veteran's claim.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2000).  Where an award of service connection 
for a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations can be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations 
may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

In this case, the veteran's PTSD is evaluated as 30 percent 
disabling pursuant to Diagnostic Code (DC) 9411.  Prior to 
November 7, 1996, DC 9411 provided that a 10 percent 
evaluation was warranted for impairment less than criteria 
for a 30 percent evaluation, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent evaluation required definite 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people and psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  A 50 percent evaluation was 
warranted when the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired or where, by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
38 C.F.R. § 4.132, DC 9411 (1996).   
A 70 percent evaluation required severe impairment in the 
ability to establish and maintain effective or favorable 
relationships with people, and psychoneurotic symptoms of 
such severity and persistence they severely impaired the 
ability to obtain or retain employment.  A 100 percent 
evaluation required that the attitudes of all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community, or totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or a 
demonstrable inability to obtain or retain employment. 38 
C.F.R. § 4.132, DC 9411 (1996); see also Johnson v. Brown, 7 
Vet. App. 95, 97 (1994) (holding that a claimant is not 
required to satisfy each of the three stated criteria for a 
100 percent evaluation and that the separately listed 
criteria should be read disjunctively).

In Hood v. Brown, 4 Vet. App. 301, 302-3 (1993), the United 
States Court of Appeals for Veterans Claims stated that the 
term "definite" in 38 C.F.R. 
§ 4.132 is "qualitative" in character, whereas the other 
terms were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. § 
7104(d)(1) (West 1991).  In a precedent opinion dated 
November 9, 1993, VA's General Counsel concluded that 
"definite" was to be construed as "distinct, unambiguous, 
and moderately large in degree," and that that term 
represented a degree of social and industrial inadaptability 
that was "more than moderate but less than rather large."  
VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c) (West 1991).

During the pendency of the veteran's appeal, the criteria for 
rating PTSD were revised.  Effective November 7, 1996, PTSD 
is evaluated pursuant to 38 C.F.R. § 4.130, DC 9411 (2000).  
The revised regulations provide that a 10 percent evaluation 
is warranted for occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. 
§ 4.130, DC 9411 (2000).  

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, DC 9411 (2000). 

The veteran's claim must be considered under both the former 
and revised criteria and the adjudicator must apply the 
criteria that are most favorable to the veteran.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  However, the 
revised criteria may not be applied retroactively, prior to 
November 7, 1996.  See 38 U.S.C.A. § 5110(g) (West 1991).  In 
this case, the RO cited the former and revised criteria in a 
statement of the case and a supplemental statement of the 
case issued to the veteran in May 1995 and August 1997, 
respectively.  However, after all pertinent evidence was 
associated with the veteran's claim file, the RO did not 
consider this evidence under the former criteria, or 
determine whether the former or revised criteria were more 
favorable to the veteran.  On Remand, such action should be 
taken.

In addition, during the pendency of this appeal, new 
legislation was passed that amplifies the VA's duties to 
notify a claimant of the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified at 
38 U.S.C.A. § 5103A).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment of the VCAA and 
which are not final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  Inasmuch 
as the VCAA is applicable in this case, on Remand, the RO 
should develop and consider the veteran's claim pursuant to 
the VCAA. 
 The VCAA provides that the VA's duty to assist now includes 
making reasonable efforts to obtain relevant medical records 
(including private records) identified by the claimant and 
affording the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C.A. § 5103A).  In this case, the veteran 
has identified private medical records that need to be 
obtained, and because the medical evidence of record 
conflicts as to the severity of the veteran's PTSD, the Board 
needs additional medical information in the form of a VA 
examination report or a medical opinion to make a decision in 
this claim.

Since July 1985, Jose M. Reyes, M.D., has been submitting 
letters in support of the veteran's claim.  These letters 
reflect that Dr. Reyes has been regularly treating the 
veteran's psychiatric disability since September 1984.  
However, records of this treatment are not in the claims 
file.  It is important for the RO to obtain these records 
because Dr. Reyes, based on his treatment of the veteran, has 
characterized the veteran's PTSD as much more severe than all 
other physicians of record.  At present, there are no 
contemporaneous medical records disclosing the basis of Dr. 
Reyes' opinions.  

In addition, at a hearing held at the RO in April 1998, the 
veteran testified that Dr. Loyola had taken over Dr. Reyes' 
practice and was seeing the veteran once monthly.  In light 
of the veteran's testimony, the hearing officer granted the 
veteran 60 days to submit copies of progress notes of his 
visits with Dr. Loyola.  In May 1998, the veteran submitted 
VA outpatient treatment records dated from October 1997 to 
March 1998, and records from the Instituto Neuro-Psiquiatrico 
(presumably where Dr. Loyola practices) dated from November 
1997 to March 1998.  Inasmuch as the severity of the 
veteran's PTSD since June 5, 1989 is at issue in this appeal, 
on Remand, the RO should endeavor to obtain records of 
treatment of the veteran's PTSD dated from 1989 to 1997.  
After securing all of the aforementioned evidence as well as 
any other evidence identified by the veteran as being 
pertinent to his claim, the RO should have all of the medical 
records that are written in Spanish, including those 
submitted from the Instituto Neuro-Psiquiatrico in May 1998, 
translated to English.  

Finally, there is some confusion in the record regarding the 
nature of the veteran's psychiatric disability.  Prior to 
1988, the veteran was diagnosed with dysthymic disorder.  
Since 1988, the veteran has been diagnosed with either 
dysthymic disorder or PTSD, the latter often in conjunction 
with dysthymic disorder and once in conjunction with major 
depression.  Dr. Reyes has indicated that dysthymic disorder 
and PTSD can both develop following a trauma and should be 
diagnosed concurrently, but no physician has definitively 
found that the veteran's dysthymic disorder is part of his 
PTSD.  A medical opinion addressing the relationship of the 
veteran's dysthymic disorder and PTSD must be obtained in 
this case because the veteran and his representative are 
claiming that, if the two disorders are not part of the same 
disability, they should be service connected separately.  
Otherwise, the symptomatology of both disorders should be 
evaluated collectively and assigned an evaluation in excess 
of 30 percent.  Once all symptomatology of the veteran's 
service-connected psychiatric disability is confirmed, it 
would be helpful to obtain another medical opinion addressing 
the level of industrial and social impairment caused by that 
symptomatology since June 1989.  

This case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers 
who have treated his PTSD since 1989 and 
whose records have not yet been obtained.  

2.  After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file all 
outstanding treatment records identified, 
including those from the offices of Drs. 
Reyes and Loyola.  

3.  Once all medical records have been 
secured, the RO should have all medical 
records that are written in Spanish 
translated to English.

4.  The RO should then afford the veteran 
a VA psychiatric examination by a board 
of psychiatrists, none of whom have 
previously evaluated the veteran, for the 
purpose of ascertaining the severity of 
the veteran's PTSD since 1989.  Prior to 
the examination, the RO should provide 
the VA examiners with the veteran's 
claims file and a copy of this Remand for 
review.  Following a thorough evaluation, 
including all indicated studies, the 
examiners should: (1) list all symptoms 
of the veteran's PTSD; (2) note when the 
veteran's PTSD initially manifested; (3) 
indicate whether the veteran's dysthymic 
disorder, which was first diagnosed prior 
to his PTSD, is part of his PTSD, a 
separate disorder that is related to his 
period of service, or a separate disorder 
that is unrelated to his period of 
service; (4) indicate whether the 
veteran's major depression, which was 
diagnosed in February 2000, is part of 
his PTSD, a separate disorder that is 
related to his period of service, or a 
separate disorder that is unrelated to 
his period of service; 
(5) assess the veteran's mental status on 
all axes; (6) include in the diagnostic 
formulation current and past GAF scores 
(from 1989) and an explanation of what 
the assigned scores represent; (7) 
attempt to quantify the degree of 
impairment caused by the veteran's PTSD 
from 1989 to the present in terms of the 
nomenclature of 38 C.F.R. § 4.132, DC 
9411 (1996) and 38 C.F.R. § 4.130, DC 
9411 (2000); and (8) conclude whether the 
veteran's PTSD, alone, has rendered him 
unemployable at any time since 1989, and 
if so, identify the exact time period 
during which this occurred.  The VA 
examiners should provide the complete 
rationale on which they base their 
opinions.

5.  Thereafter, the RO should review the 
VA examination report and determine 
whether it complies with the previous 
instruction.  If it is deficient in any 
regard, immediate corrective action 
should be taken.  

6.  The RO should then undertake any 
other development necessary to comply 
with the notification and assistance 
provisions of the VCAA.  

7.  When all development is completed, 
the RO should readjudicate the veteran's 
claim based on all of the evidence of 
record and pursuant to 38 C.F.R. § 4.132, 
DC 9411 (1996) and 38 C.F.R. 
§ 4.130, DC 9411 (2000).  If the RO 
denies the benefit sought on appeal, it 
should provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto before the case is returned to 
the Board for appellate review.

The purposes of this REMAND are to ensure the veteran due 
process of law and to obtain additional medical information.  
No inference should be drawn regarding the ultimate 
disposition of this claim.  The veteran is free to submit any 
additional argument or evidence he wishes to have considered 
in connection with his appeal; however, he is not required to 
act unless he is otherwise notified.  Kutscherousky v. West, 
12 Vet. App. 369, 372 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




